Citation Nr: 0939238	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-30 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an enlarged 
prostate, to include as due to exposure to an herbicide 
agent.

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to an herbicide agent.

3.  Entitlement to service connection for basal cell 
carcinoma with squamous features (clamed as skin cancers), to 
include as due to exposure to an herbicide agent.

4.  Entitlement to service connection for a lung condition 
(claimed as pneumonitis and bronchitis), to include as due to 
exposure to an herbicide agent.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2006 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (RO) which denied service connection 
for an enlarged prostate, a lung condition (claimed as 
pneumonitis and bronchitis), hypertension, and basal cell 
carcinoma with squamous features (clamed as skin cancers; and 
denied entitlement to a TDIU.

The Veteran testified at a June 2009 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The issues of entitlement to service connection for a lung 
disability and TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

2.  An enlarged prostate is not etiologically related active 
service, and is not a presumptive disorder for exposure to 
herbicides

3.  Hypertension is not etiologically related active service, 
and is not a presumptive disorder for exposure to herbicides

4.  Basal cell carcinoma with squamous features (clamed as 
skin cancers) is not etiologically related active service, 
and is not a presumptive disorder for exposure to herbicides


CONCLUSIONS OF LAW

1.  An enlarged prostate was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Basal cell carcinoma with squamous features (clamed as 
skin cancers) was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an October 2005 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A May 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the corrective notice in May 
2006.  The RO readjudicated the case in a July 2006 statement 
of the case (SOC) and in subsequent supplemental statements 
of the case (SSOC).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

A complete copy of the Veteran's service treatment records 
does not appear to be associated with the claims folder.  A 
January 2006 Personnel Information Exchange System (PIES) 
response indicates that an extensive search for these records 
but was unable to records.  The National Personnel Records 
Center (NPRC) therefore concluded that the records do not 
exist or that NPRC does not have them and future efforts to 
locate them at NPRC would be futile.  The claims folder 
contains a July 2006 Formal Finding on the Unavailability of 
Federal Records (Additional Service Medical Records).  In 
July 2006, the Veteran was informed that the efforts made to 
locate his service treatment records and that he could submit 
relevant documents in his possession.   While the NPRC was 
unable to locate the Veteran's service treatment records, the 
Board observes that the Veteran furnished some service 
treatment records to the RO.  Accordingly, the Board will 
proceed with appellate review, mindful that when a veteran's 
records have been lost or are otherwise unavailable, the 
Board has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Board observes that VA and private treatment records, and 
hearing transcripts have been associated with the claims 
file.  VA has provided the Veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary to address the Veteran's service connection claims.  
As the Board will discuss below, service treatment records do 
not reflect findings related to an enlarged prostate, 
hypertension, or basal cell carcinoma.  Absent evidence that 
indicates there may be a nexus between the Veteran's service 
and his current enlarged prostate, hypertension, and/or skin 
carcinoma, the Board finds that a VA examination is not 
necessary for disposition of the claim.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims that he has an enlarged prostate, 
hypertension, and skin cancer secondary to Agent Orange 
exposure in Vietnam. The Veteran's DD 214 reflects that he 
served in the Republic of Vietnam during the Vietnam era; 
thus the evidence establishes in-service exposure to 
herbicidal agents.  A veteran, who had active service in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, will be presumed to have been 
exposed to an herbicide agent during such service unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).

VA regulations provide that the following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2009).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2009).

The Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.

Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  Update 2004 also categorized certain 
health outcomes as having "inadequate/insufficient" evidence 
to determine whether they may be associated with herbicide 
exposure or "limited or suggestive evidence of no 
association." 

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association did not 
exist between exposure to herbicides and the following health 
outcomes: Hepatobiliary cancers; oral, nasal, and pharyngeal 
cancer; bone and joint cancer; skin cancers (melanoma, basal, 
and squamous cell); breast cancer; female reproductive cancer 
(cervix, uterus, and ovary); testicular cancer; urinary 
bladder cancer; renal cancer; leukemia (other than chronic 
lymphocytic leukemia (CLL)); abnormal sperm characteristics 
and infertility; spontaneous abortion; neonatal or infant 
death and stillbirth in offspring of exposed individuals; low 
birthweight in offspring of exposed individuals; 
neurobehavioral disorders (cognitive and neuropsychiatric); 
movement disorders including Parkinson's disease and 
amyotrophic lateral sclerosis (ALS); chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain (AL) amyloidosis; 
endometriosis; effects on thyroid homeostasis; 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum; brain tumors; and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 72 Fed. Reg. 32,395 
(June 12, 2007).

However, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).


The Veteran's claimed disabilities, however, are not included 
in the above-indicated diseases associated with exposure to 
an herbicide agent.  See 38 C.F.R. § 3.309(e) (2009).  VA 
treatment reports show that the Veteran has been diagnosed 
with an enlarged prostate, hypertension, and basal cell 
carcinoma with squamous features; these are not presumptive 
conditions under 38 U.S.C.A. § 1116(b).  

As the Veteran's claimed disabilities are not included in the 
above-indicated diseases associated with exposure to an 
herbicide agent, presumptive service connection is not 
warranted.  Even though presumptive service connection is not 
warranted, the Veteran is not precluded from establishing 
service connection for a diagnosed disability with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).

The available service treatment records contain no 
complaints, diagnoses, or treatment that can be related to 
the Veteran's diagnosed enlarged prostate, hypertension, or 
basal cell carcinoma with squamous features.

VA treatment records dated in 2005 show that the Veteran was 
evaluated for a lump/left scrotal mass which was noted to 
have its onset in 1997.  A July 2005 scrotal sonography 
examination shows that the Veteran had bilateral hydroceles, 
larger on the right.  December 2005 treatment reports reflect 
a diagnosis of benign hypertrophy of the prostate without 
urinary obstruction.  Although the Veteran is shown to have 
hypertrophy of the prostate, an enlarged prostate or was not 
incurred in service, and there is no competent evidence which 
relates his enlarged prostate to exposure to an herbicide 
agent in service.

VA treatment records show that the Veteran had an elevated 
blood pressure reading on August 2005.  An August 2007 VA 
general medical examination shows that the Veteran had a 
diagnosis of hypertension for the last four years.  
Hypertension is not shown to have been manifest within one 
year of the Veteran's separation from service.  Although the 
Veteran has currently diagnosed hypertension, hypertension 
was not incurred in service, and there is no competent 
evidence which relates the Veteran's hypertension to exposure 
to an herbicide agent in service.

VA treatment records show that the Veteran was first 
diagnosed with basal cell carcinoma with squamous features in 
June 2005.  Basal cell carcinoma with squamous features was 
not incurred in service, and there is no competent evidence 
which relates the Veteran's basal cell carcinoma to exposure 
to an herbicide agent in service.  

Absent competent evidence of which relates the Veteran's 
claimed disabilities to service or to in-service exposure to 
an herbicide agent, the Board finds that service connection 
is not warranted on a direct basis.  In this regard, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See, e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

While the Veteran contends that his enlarged prostate, high 
blood pressure, and skin cancer are related to Agent Orange 
exposure in service, his statements alone are insufficient to 
establish that his claimed disabilities are etiologically 
related to service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  The Veteran is competent 
to describe his symptoms, both past and present; however, as 
he is not a physician or health care profession, his 
statements and testimony regarding the etiology of these 
disabilities is competent evidence to establish that his 
current disabilities are related to exposure to an herbicide 
agent in service.  38 C.F.R. § 3.159(a)(2); See also Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  Accordingly, service 
connection is not warranted for an enlarged prostate, 
hypertension, or basal cell carcinoma with squamous features.

In conclusion, an enlarged prostate, hypertension, and basal 
cell carcinoma with squamous features were not incurred or 
aggravated in service, hypertension did not manifest within a 
year following the Veteran's Vietnam service or discharge 
from service, and no nexus has been established between the 
Veteran's current disabilities and service or in-service 
exposure to an herbicide agent.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the Veteran enlarged prostate, hypertension, or 
basal cell carcinoma with squamous features are etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for enlarged prostate is denied.

Service connection for hypertension is denied.

Service connection for basal cell carcinoma with squamous 
features is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

With respect to the claim for service connection for a lung 
condition, the Board observes that service treatment records 
show that the Veteran was treated for viral pneumonia in 
service, with a left lower lobe infiltrate shown on X-rays.  
However, no chronic residuals were noted on an April 1969 
separation examination.  In support of his claim, the Veteran 
submitted a lay statement from his sister and ex-wife noting 
that the Veteran had several serious episodes of upper 
respiratory illness and had struggled with symptoms such as 
coughing, wheezing, and difficulty breathing since the 1970s.  
In light of the in-service treatment for pneumonia and 
reports of respiratory symptoms since service, the Board is 
of the opinion that a new VA examination would be probability 
to ascertain whether the Veteran currently has a lung 
disability and if so whether the disability is related to 
service.  

With respect to the TDIU claim, since the Veteran's March 
2007 and August 2007 VA examinations, additional clinical 
treatment records from the Vet Center have been associated 
with the claims file.  Additionally, that while the VA 
examiner noted a review of the claims file in March 2007, the 
claims file was not reviewed in conjunction with an August 
2007 VA examination.  The Board notes that there were also 
some discrepancies noted in the August 2007 VA examination 
report.  The Veteran reported that he had not worked since 
2006 because of his medical problems, including prostate 
problems, hernia problems, and skin cancer; however, he later 
reported that he was terminated from his job due to PTSD.  
Thus, a supplemental VA examination is necessary to address 
additional medical evidence of record, and to clarify whether 
the Veteran's employment is limited by his service-connected 
PTSD alone, versus his non-service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination to determine the etiology 
and date of onset of any current lung 
disability.  The claims folder must be 
made available to the examiner for 
review prior to examination.  

The examiner should identify any 
current lung or respiratory disability.  
For each disability identified, the 
examiner should proffer an opinion as 
to whether it is at least as likely as 
not that the disability is 
etiologically related to the Veteran's 
period of active service, to include 
his in-service treatment for pneumonia.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it. 

A complete rationale for all opinions 
and conclusions should be provided.  

2.  The Veteran also should be afforded 
a VA examination to determine whether 
it is at least as likely as not that 
his service-connected PTSD would 
prevent him from obtaining and 
maintaining substantially gainful 
employment.  The claims folder must be 
made available to the examiner for 
review prior to examination.  

The examiner should describe in detail 
the symptomatology associated with the 
Veteran's service-connected PTSD, and 
the impact such symptomatology has on 
the Veteran's industrial adaptability.  
Consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience 
in arriving at a conclusion, but not to 
his age or to the impairment caused by 
nonservice-connected disabilities.  

A complete rationale for all opinions 
and conclusions should be provided.  
The examiner should specifically 
address findings in the Veteran's 
clinical treatment records from the Vet 
Center.  The examiner should render an 
opinion as to whether the Veteran is 
unemployable due to his service-
connected PTSD alone, verses his non-
service connected disabilities. 

3.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
Veteran and his representative with a 
supplemental statement of the case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


